Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
This Securities Purchase Agreement (this “Agreement”) is dated as of May 26,
2011, by and among Fidelity Southern Corporation, a Georgia corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).
RECITALS
A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the
Securities Act.
B. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of common stock, no par value per share, of the
Company (the “Common Stock”), set forth below such Purchaser’s name on the
signature page of this Agreement (which aggregate amount for all Purchasers
together shall be 2,167,166 shares of Common Stock and shall be collectively
referred to herein as the “Shares”).
C. The Company has engaged FIG Partners, L.L.C. as its exclusive financial
advisor in assisting management of the Company in administering the receipt of
commitments for, in one or a series of transactions, equity from a small number
of institutional investors (the “Financial Advisor”) for the offering of the
Shares.
D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:
ARTICLE I
DEFINITIONS
1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
“Action” means any Proceeding, inquiry or notice of violation pending or, to the
Company’s Knowledge, threatened in writing against the Company, any Subsidiary
or any of their respective properties or any officer, director or employee of
the Company or any Subsidiary acting in his or her capacity as an officer,
director or employee before or by any federal, state, county, local or foreign
court, arbitrator, governmental or administrative agency, regulatory authority,
stock market, stock exchange or trading facility.
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.
“Agreement” shall have the meaning ascribed to such term in the Preamble.
“Bank” means Fidelity Bank, a Georgia-chartered banking corporation and
wholly-owned Subsidiary of the Company.
“Bank Regulatory Authorities” has the meaning set forth in Section 3.1(b)(ii).
“BHC Act” has the meaning set forth in Section 3.1(b)(ii).
“Board” has the meaning set forth in Section 2.2(a)(v).
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
the City of New York and Georgia are open for the general transaction of
business.
“CIBC Act” means the Change in Bank Control Act.
“Closing” means the closing of the purchase and sale of the Shares pursuant to
this Agreement.
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.
“Commission” has the meaning set forth in the Recitals.
“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.
“Company Counsel” means Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.
“Company Deliverables” has the meaning set forth in Section 2.2(a).
“Company Reports” has the meaning set forth in Section 3.1(mm).

 

2



--------------------------------------------------------------------------------



 



“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Department” has the meaning set forth in Section 3.1(b)(ii).
“Disclosure Materials” has the meaning set forth in Section 3.1(h).
“DTC” means The Depository Trust Company.
“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.
“Environmental Laws” has the meaning set forth in Section 3.1(l).
“ERISA” has the meaning set forth in Section 3.1(rr).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
“FDIC” has the meaning set forth in Section 3.1(b)(ii).
“Federal Reserve” has the meaning set forth in Section 3.1(b)(ii).
“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.
“Indemnified Person” has the meaning set forth in Section 4.8(a).
“Intellectual Property” has the meaning set forth in Section 3.1(r).
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restriction of any kind.

 

3



--------------------------------------------------------------------------------



 



“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement or the Registration
Rights Agreement, (ii) a material and adverse effect on the results of
operations, assets, properties, business, or condition (financial or otherwise)
of the Company and the Subsidiaries, taken as a whole, or (iii) any adverse
impairment to the Company’s ability to perform in any material respect on a
timely basis its obligations under this Agreement or the Registration Rights
Agreement; provided that in determining whether a Material Adverse Effect has
occurred, there shall be excluded any effect to the extent resulting form the
following: (A) changes, after the date hereof, in U.S. GAAP or regulatory
accounting principles generally applicable to banks, savings associations or
their holding companies, (B) changes, after the date hereof, in applicable laws,
rules and regulations or interpretations thereof by any court, administrative
agency or other governmental authority, whether federal, state, local or
foreign, or any applicable industry self-regulatory organization, (C) actions or
omissions of the Company expressly required by the terms of this Agreement or
taken with the prior written consent of an affected Purchaser, (D) changes,
after the date hereof, in general economic, monetary or financial conditions,
(E) changes in the market price or trading volumes of the Common Stock (but not
the underlying causes of such changes), (F) changes in global or national
political conditions, including the outbreak or escalation of war or acts of
terrorism and (G) the public disclosure of this Agreement or the transactions
contemplated hereby; except, with respect to clauses (A), (B), (D) and (F), to
the extent that the effects of such changes have a disproportionate effect on
the Company and the Subsidiaries, taken as a whole, relative to other similarly
situated banks, savings associations or their holding companies generally.
“Material Contract” means any contract of the Company that was, or was required
to be, filed as an exhibit pursuant to Item 601 of Regulation S-K.
“Material Permits” has the meaning set forth in Section 3.1(p).
“Money Laundering Laws” has the meaning set forth in Section 3.1(jj).
“New York Courts” means the state and federal courts sitting in the State of New
York.
“OFAC” has the meaning set forth in Section 3.1(ii).
“Outside Date” means the fifteenth (15th) day following the date of this
Agreement; provided that if such day is not a Business Day, the first day
following such day that is a Business Day.
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
“Financial Advisor” has the meaning set forth in the Recitals.
“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Global Select Market.

 

4



--------------------------------------------------------------------------------



 



“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
“Purchase Price” means $6.65 per Share.
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
“Registration Rights Agreement” has the meaning set forth in the Recitals.
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).
“Regulation D” has the meaning set forth in the Recitals.
“Regulatory Agreement” has the meaning set forth in Section 3.1(oo).
“Required Approvals” has the meaning set forth in Section 3.1(e).
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“SEC Reports” has the meaning set forth in Section 3.1(h).
“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(v).
“Securities Act” means the Securities Act of 1933, as amended.
“Shares” has the meaning set forth in the Recitals.
“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Shares purchased hereunder as indicated on such Purchaser’s
signature page to this Agreement next to the heading “Aggregate Purchase Price
(Subscription Amount)”.
“Subsidiary” means the Bank and any other entity in which the Company, directly
or indirectly, owns sufficient capital stock or holds a sufficient equity or
similar interest such that it is consolidated with the Company in the financial
statements of the Company.

 

5



--------------------------------------------------------------------------------



 



“Trading Day” means, as applicable, (x) with respect to all price determinations
relating to the Common Stock, any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded, provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time) unless such day is otherwise designated
as a Trading Day in writing by the applicable Purchaser or (y) with respect to
all determinations other than price determinations relating to the Common Stock,
any day on which the New York Stock Exchange (or any successor thereto) is open
for trading of securities.
“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, and any other documents or
agreements executed or delivered in connection with the transactions
contemplated hereunder.
“Transfer Agent” means BNY Mellon Shareowner Services, or any successor transfer
agent for the Company.
ARTICLE II
PURCHASE AND SALE
2.1 Closing.
(a) Purchase of Shares. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
the number of Shares set forth below such Purchaser’s name on the signature page
of this Agreement at a per Share price equal to the Purchase Price.
(b) Closing. The Closing of the purchase and sale of the Shares shall take place
at the offices of Company Counsel, on the Closing Date or at such other
locations or remotely by facsimile transmission or other electronic means as the
parties may mutually agree.
(c) Form of Payment. Unless otherwise agreed to by the Company and a Purchaser
(as to itself only), on the Closing Date, (1) the Company shall deliver to each
Purchaser one or more stock certificates, evidencing the number of Shares set
forth on such Purchaser’s signature page to this Agreement and (2) upon receipt
thereof, each Purchaser shall wire its Subscription Amount, in United States
dollars and in immediately available funds, in accordance with the Company’s
written wire transfer instructions.

 

6



--------------------------------------------------------------------------------



 



2.2 Closing Deliveries.
(a) On or prior to the Closing, the Company shall issue, deliver or cause to be
delivered to each Purchaser the following (the “Company Deliverables”):
(i) this Agreement, duly executed by the Company;
(ii) one or more stock certificates, evidencing the Shares subscribed for by
Purchaser hereunder, registered in the name of such Purchaser or as otherwise
set forth on such Purchaser’s Stock Certificate Questionnaire included as
Exhibit B-2 hereto (the “Stock Certificates”);
(iii) a legal opinion of Company Counsel, dated as of the Closing Date and in
the form attached hereto as Exhibit C, executed by such counsel and addressed to
the Purchasers;
(iv) the Registration Rights Agreement, duly executed by the Company;
(v) a certificate of the Secretary of the Company, in the form attached hereto
as Exhibit D (the “Secretary’s Certificate”), dated as of the Closing Date, (a)
certifying the resolutions adopted by the Board of Directors of the Company (the
“Board”) or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Shares, (b) certifying the current versions of the articles of
incorporation, as amended, and bylaws, as amended, of the Company and
(c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company;
(vi) a certificate of the Chief Executive Officer, President or Chief Financial
Officer of the Company, in the form attached hereto as Exhibit E, dated as of
the Closing Date, certifying to the fulfillment of the conditions specified in
Sections 5.1(a) and 5.1(b); and
(vii) a Certificate of Good Standing for the Company from the Georgia Secretary
of State as of a recent date.
(b) On or prior to the Closing, each Purchaser shall deliver or cause to be
delivered to the Company the following (the “Purchaser Deliverables”):
(i) this Agreement, duly executed by such Purchaser;

 

7



--------------------------------------------------------------------------------



 



(ii) its Subscription Amount, in U.S. dollars and in immediately available
funds, in the amount indicated below such Purchaser’s name on the applicable
signature page hereto under the heading “Aggregate Purchase Price (Subscription
Amount)” by wire transfer in accordance with the Company’s written instructions;
(iii) the Registration Rights Agreement, duly executed by such Purchaser; and
(iv) a fully completed and duly executed Accredited Investor Questionnaire and
Stock Certificate Questionnaire in the forms attached hereto as Exhibits B-1 and
B-2, respectively.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof and as of the Closing Date (except for the
representations and warranties that speak as of a specific date, which shall be
made as of such date), to each of the Purchasers that:
(a) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
those listed in Schedule 3.1(a) hereto. The Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.
(b) Organization and Qualification; Bank Regulations.
(i) The Company and each of its Subsidiaries is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own or lease and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. The Company and each of its Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not be
expected to have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------



 



(ii) The Company is duly registered as a bank holding company under the Bank
Holding Company Act of 1956, as amended (the “BHC Act”). The Bank is the
Company’s only Subsidiary banking institution. The Bank holds the requisite
authority from the Georgia Department of Banking and Finance (the “Department”)
to do business as a state-chartered banking corporation under the laws of the
State of Georgia. Each of the Company and the Bank is in compliance with all
laws administered by the Board of Governors of the Federal Reserve System (the
“Federal Reserve”), the Federal Deposit Insurance Corporation (the “FDIC”), the
Department and any other federal or state bank regulatory authorities (together
with the Department, the Federal Reserve and the FDIC, the “Bank Regulatory
Authorities”) with jurisdiction over the Company and its Subsidiaries, except
for any noncompliance that, individually or in the aggregate, has not had and
would not be reasonably expected to have a Material Adverse Effect. The deposit
accounts of the Bank are insured up to applicable limits by the FDIC, and all
premiums and assessments required to be paid in connection therewith have been
paid when due.
(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder, including,
without limitation, to issue the Shares in accordance with the terms hereof. The
Company’s execution and delivery of each of the Transaction Documents and the
consummation by it of the transactions contemplated hereby and thereby
(including, but not limited to, the sale and delivery of the Shares) have been
duly authorized by all necessary corporate action on the part of the Company,
and no further corporate action is required by the Company, its Board or its
shareholders in connection therewith. Each of the Transaction Documents has been
(or upon delivery will have been) duly executed by the Company and is, or when
delivered in accordance with the terms hereof or thereof, will constitute the
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
Except for Material Contracts filed as exhibits to the Company’s SEC Reports,
there are no shareholder agreements, voting agreements, voting trust agreements
or similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the Company’s Knowledge, between or among any of the
Company’s shareholders.
(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents and the consummation by the Company of the transactions
contemplated hereby or thereby (including, without limitation, the issuance of
the Shares) do not and will not (i) conflict with or violate any provisions of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or otherwise result in a violation of the organizational documents of the
Company or any Subsidiary, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would result in a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any Material Contract, or (iii) subject to receipt of the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and the rules and regulations thereunder, assuming the
correctness of the representations and warranties made by the Purchasers herein,
of any self-regulatory organization to which the Company or its securities are
subject, including the Principal Trading Market), or by which any property or
asset of the Company is bound or affected, except in the case of clauses
(ii) and (iii) such as would not have or reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------



 



(e) Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority, self-regulatory
organization (including the Principal Trading Market) or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the
Shares), other than (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) filings required by applicable state securities laws,
(iii) the filing of a Notice of Exempt Offering of Securities on Form D with the
Commission under Regulation D of the Securities Act, (iv) the filings required
in accordance with Section 4.6 of this Agreement, (v) the notices to be filed in
accordance with Section 4.9; and (v) those that have been made or obtained prior
to the date of this Agreement (collectively, the “Required Approvals”). The
Company is unaware of any facts or circumstances relating to the Company or its
Subsidiaries which would be likely to prevent the Company from obtaining or
effecting any of the foregoing.
(f) Issuance of the Shares. The issuance of the Shares has been duly authorized
and the Shares, when issued and paid for in accordance with the terms of the
Transaction Documents, will be duly and validly issued, fully paid and
non-assessable and free and clear of all Liens, other than restrictions on
transfer imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights. Assuming the accuracy of the representations and
warranties of the Purchasers in this Agreement, the Shares will be issued in
compliance with all applicable federal and state securities laws.

 

10



--------------------------------------------------------------------------------



 



(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is set forth in Schedule 3.1(g) hereto. All of the
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance in all
material respects with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase any capital stock of the Company.
No shares of the Company’s outstanding capital stock are subject to preemptive
rights or any other similar rights; there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company,
other than those issued or granted pursuant to Material Contracts, compensatory
plans, contracts, or arrangements described in the SEC Reports; except as set
forth in Schedule 3.1(g), there are no material outstanding debt securities,
notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or by which the Company is
bound; except for the Registration Rights Agreement and Material Contracts filed
as exhibits to the SEC Reports, there are no agreements or arrangements under
which the Company is obligated to register the sale of any of its securities
under the Securities Act; except as described in the SEC Reports, there are no
outstanding securities or instruments of the Company that contain any redemption
or similar provisions, and there are no contracts, commitments, understandings
or arrangements by which the Company is or may become bound to redeem a security
of the Company or any of its Subsidiaries; the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Reports but not
so disclosed in the SEC Reports, which, individually or in the aggregate, will
have or would reasonably be expected to have a Material Adverse Effect. There
are no securities or instruments issued by or to which the Company is a party
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Shares.
(h) SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the eighteen (18) months preceding the date hereof (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports” and together with
this Agreement and the schedules to this Agreement, the “Disclosure Materials”),
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective filing dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

11



--------------------------------------------------------------------------------



 



(i) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the balance sheet of the Company and its Subsidiaries taken as
a whole as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, year-end audit adjustments, which would not be material, either
individually or in the aggregate.
(j) Tax Matters. The Company (i) has prepared and filed all foreign, federal and
state income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except, in the case of clauses (i) and (ii) above, where the failure to so pay
or file any such tax, assessment, charge or return would not have or reasonably
be expected to have a Material Adverse Effect.
(k) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as disclosed in subsequent SEC Reports
filed prior to the date hereof, (i) there have been no events, occurrences or
developments that have had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (ii) the Company
has not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered materially its method of accounting or the manner in
which it keeps its accounting books and records, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
shareholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except Common Stock issued
pursuant to existing Company stock option or stock purchase plans or executive
and director arrangements disclosed in the SEC Reports, (vi) there has not been
any material change or amendment to, or any waiver of any material right by the
Company under, any Material Contract under which the Company or any of its
Subsidiaries is bound or subject. Except for the transactions contemplated by
this Agreement, no event, liability or development has occurred or exists with
respect to the Company or its Subsidiaries or their respective business,
properties, operations or financial condition that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one Trading
Day prior to the date that this representation is made.

 

12



--------------------------------------------------------------------------------



 



(l) Environmental Matters. To the Company’s Knowledge, neither the Company nor
any of its Subsidiaries (i) is in violation of any statute, rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns or operates any real property contaminated with any substance
that is in violation of any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any claim relating to any Environmental Laws; in each case, which violation,
contamination, liability or claim has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; and, to the
Company’s Knowledge, there is no pending or threatened investigation that might
lead to such a claim.
(m) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
issuance of the Shares or (ii) except as disclosed in the SEC Reports, is
reasonably likely to have a Material Adverse Effect, individually or in the
aggregate, if there were an unfavorable decision. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the Company’s Knowledge there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any of its Subsidiaries under the Exchange Act or the
Securities Act. There are no outstanding orders, judgments, injunctions, awards
or decrees of any court, arbitrator or governmental or regulatory body against
the Company or any executive officers or directors of the Company in their
capacities as such, which individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
(n) Employment Matters. No labor dispute exists or, to the Company’s Knowledge,
is imminent with respect to any of the employees of the Company or any
Subsidiary which would have or reasonably be expected to have a Material Adverse
Effect. None of the Company’s or Subsidiaries’ employees is a member of a union
that relates to such employee’s relationship with the Company or Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and each Subsidiary believes that its
relationship with its employees is good. To the Company’s Knowledge, no
executive officer is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant in favor of a third party, and to the
Company’s Knowledge, the continued employment of each such executive officer
does not subject the Company or any Subsidiary to any liability with respect to
any of the foregoing matters. The Company is in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance would not have or reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

13



--------------------------------------------------------------------------------



 



(o) Compliance. Neither the Company nor any of its Subsidiaries (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company, its
Subsidiaries or their respective properties or assets, or (iii) is in violation
of, or in receipt of written notice that it is in violation of, any statute,
rule, regulation, policy or guideline or order of any governmental authority,
self-regulatory organization (including the Principal Trading Market) applicable
to the Company or any of its Subsidiaries, or which would have the effect of
revoking or limiting FDIC deposit insurance, except in each case set forth in
(i), (ii) and (iii) of this paragraph as would not have or reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(p) Regulatory Permits. The Company and each of its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted and as described in the SEC
Reports, except where the failure to possess such certificates, authorizations
or permits, individually or in the aggregate, has not and would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
(“Material Permits”), and (i) neither the Company nor any of its Subsidiaries
has received any notice in writing of Proceedings relating to the revocation or
material adverse modification of any such Material Permits and (ii) the Company
is not aware of any facts or circumstances that would give rise to the
revocation or material adverse modification of any Material Permits.
(q) Title to Assets. The Company and its Subsidiaries have good and marketable
title to all real property and tangible personal property owned by them which is
material to the business of the Company and its Subsidiaries, taken as a whole,
in each case free and clear of all Liens except such as do not materially affect
the value of such property or do not interfere with the use made and proposed to
be made of such property by the Company and any of its Subsidiaries. Any real
property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and facilities by the Company and its
Subsidiaries.

 

14



--------------------------------------------------------------------------------



 



(r) Patents and Trademarks. The Company and its Subsidiaries own, possess,
license or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, inventions, trade secrets, technology, Internet domain
names, know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of their respective businesses as currently
conducted or as proposed to be conducted as disclosed in the SEC Reports except
where the failure to own, possess, license or have such rights would not have or
reasonably be expected to have a Material Adverse Effect. Except as set forth in
the SEC Reports and except where such violations or infringements would not have
or reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (a) there are no rights of third parties to any such
Intellectual Property; (b) there is no infringement by third parties of any such
Intellectual Property; (c) there is no pending or threatened Proceeding by
others challenging the Company’s and/or its Subsidiaries’ rights in or to any
such Intellectual Property; (d) there is no pending or threatened Proceeding by
others challenging the validity or scope of any such Intellectual Property; and
(e) there is no pending or threatened Proceeding by others that the Company
and/or any Subsidiary infringes or otherwise violates any patent, trademark,
service mark, trade name, copyright, invention, trade secret, technology,
Internet domain name, know-how or other proprietary rights of others.
(s) Insurance. The Company and each of the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes to be prudent and customary in the businesses
and locations in which and where the Company and the Subsidiaries are engaged.
Neither the Company nor any of its Subsidiaries has received any notice of
cancellation of any such insurance, nor, to the Company’s Knowledge, will it or
any Subsidiary be unable to renew their respective existing insurance coverage
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.
(t) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports and other than the grant of stock options or other equity awards that
are not individually or in the aggregate material in amount, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company, is presently a party to any transaction with the
Company or to a presently contemplated transaction (other than for services as
employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.
(u) Internal Control Over Financial Reporting. Except as set forth in the SEC
Reports, the Company maintains internal control over financial reporting (as
such term is defined in Rule 13a-15(f) under the Exchange Act) designed to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP and such internal control over financial reporting is effective.
(v) Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act), and such disclosure controls and procedures are effective.

 

15



--------------------------------------------------------------------------------



 



(w) Certain Fees. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Financial Advisor with respect to the
offer and sale of the Shares (which Financial Advisor fees are being paid by the
Company). The Company shall indemnify, pay, and hold each Purchaser harmless
against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
right, interest or claim.
(x) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement and the accuracy of
the information disclosed in the Accredited Investor Questionnaires, no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the Purchasers under the Transaction Documents. The
issuance and sale of the Shares hereunder does not contravene the rules and
regulations of the Principal Trading Market.
(y) Registration Rights. Other than each of the Purchasers and as described in
the Material Contracts, no Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company.
(z) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, none of the Company,
its Subsidiaries nor, to the Company’s Knowledge, any of its Affiliates or any
Person acting on its behalf has, directly or indirectly, at any time within the
past six months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would (i) cause such
offers and sales to be integrated for purposes of Regulation D with the offer
and sale by the Company of the Shares as contemplated hereby that would cause
the exemption from registration under Regulation D to be unavailable in
connection with the offer and sale by the Company of the Shares as contemplated
hereby or (ii) cause the offering of the Shares pursuant to the Transaction
Documents to be integrated with prior offerings by the Company causing the
violation of any applicable law, regulation or stockholder approval provisions,
including, without limitation, under the rules and regulations of any Trading
Market on which any of the securities of the Company are listed or designated.
(aa) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received written notice from the
Principal Trading Market to the effect that the Company is not in compliance
with the listing or maintenance requirements of the Principal Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance in all material respects with the listing
and maintenance requirements for continued trading of the Common Stock on the
Principal Trading Market.
(bb) Investment Company. The Company is not, and immediately after receipt of
payment for the Shares will not be, an “investment company,” an “affiliated
person” of, “promoter” for or “principal underwriter” for, an entity
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

 

16



--------------------------------------------------------------------------------



 



(cc) Unlawful Payments. Neither the Company nor any of its Subsidiaries, nor any
directors, officers, nor to the Company’s Knowledge, employees, agents or other
Persons acting at the direction of or on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the
Company: (a) directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
foreign or domestic political activity; (b) made any direct or indirect unlawful
payments to any foreign or domestic governmental officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds;
(c) violated any provision of the Foreign Corrupt Practices Act of 1977, as
amended; or (d) made any other unlawful bribe, rebate, payoff, influence
payment, kickback or other material unlawful payment to any foreign or domestic
government official or employee.
(dd) Application of Takeover Protections; Rights Agreements. Except for the Tax
Benefits Preservation Plan, dated as of November 19, 2010, between the Company
and Mellon Investor Services LLC, the Company has not adopted any stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of Common Stock or a change in control of the Company. The Company and
its Board have taken all action necessary to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company’s articles of incorporation or other organizational documents or the
laws of the jurisdiction of its incorporation or otherwise which is or could
become applicable to any Purchaser as a direct consequence of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Shares and any Purchaser’s ownership of the Shares.
(ee) Disclosure. The Company confirms that neither it nor any of its officers or
directors nor any other Person acting on its or their behalf has provided, and
it has not authorized the Financial Advisor to provide, any Purchaser or its
respective agents or counsel with any information that it believes constitutes
or could reasonably be expected to constitute material, non-public information
except insofar as the existence, provisions and terms of the Transaction
Documents and the proposed transactions hereunder may constitute such
information, all of which will be disclosed by the Company in the Press Release
as contemplated by Section 4.6 hereof. The Company understands and confirms that
each of the Purchasers will rely on the foregoing representations in effecting
transactions in securities of the Company. No event or circumstance has occurred
or information exists with respect to the Company or any of its Subsidiaries or
its or their business, properties, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed, except for the announcement of this Agreement and related
transactions and as may be disclosed on the Form 8-K filed pursuant to
Section 4.6.

 

17



--------------------------------------------------------------------------------



 



(ff) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in its Exchange Act filings and is not so disclosed.
(gg) Acknowledgment Regarding Purchasers’ Purchase of Shares. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Shares.
(hh) Absence of Manipulation. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Shares.
(ii) OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly, directly or
indirectly, use the proceeds of the sale of the Shares, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person or entity, towards any sales or operations in any country
sanctioned by OFAC or for the purpose of financing the activities of any Person
currently subject to any U.S. sanctions administered by OFAC.
(jj) Money Laundering Laws. The operations of each of the Company and any
Subsidiary are and have been conducted at all times in compliance with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and to the Company’s Knowledge, no Proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company and/or any Subsidiary with respect to the Money Laundering
Laws is pending or threatened.

 

18



--------------------------------------------------------------------------------



 



(kk) Compliance with Certain Banking Regulations. The Company has no knowledge
of any facts and circumstances, and has no reason to believe that any facts or
circumstances exist, that would cause the Bank: (i) to be deemed not to be in
satisfactory compliance with the Community Reinvestment Act and the regulations
promulgated thereunder or to be assigned a CRA rating by federal or state
banking regulators of lower than “satisfactory”; (ii) to be deemed to be
operating in violation, in any material respect, of the Bank Secrecy Act of 1970
(or otherwise known as the “Currency and Foreign Transactions Reporting Act”),
the USA Patriot Act (or otherwise known as “Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001”), any order issued with respect to anti-money laundering by OFAC or any
other anti-money laundering statute, rule or regulation; or (iii) to be deemed
not to be in satisfactory compliance, in any material respect, with all
applicable privacy of customer information requirements contained in any federal
and state privacy laws and regulations as well as the provisions of all
information security programs adopted by the Bank.
(ll) No Additional Agreements. The Company has no other agreements or
understandings (including, without limitation, side letters) with any Purchaser
to purchase Shares on terms other than as set forth herein.
(mm) Reports, Registrations and Statements. Since January 1, 2009, the Company
and each Subsidiary have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Bank Regulatory Authorities and any other applicable federal or
state securities or banking authorities, including, without limitation, all
financial statements and financial information required to be filed by it under
the Federal Deposit Insurance Act and the BHC Act. All such reports and
statements filed with any such regulatory body or authority are collectively
referred to herein as the “Company Reports.” All such Company Reports were filed
on a timely basis or the Company of the applicable Subsidiary, as applicable,
received a valid extension of such time of filing and has filed any such Company
Reports prior to the expiration of any such extension. As of their respective
dates, the Company Reports complied in all material respects with all the rules
and regulations promulgated by the Bank Regulatory Authorities and any other
applicable federal or state securities or banking authorities, as the case may
be.
(nn) Bank Regulatory Capitalization. As of March 31, 2011, the Bank met or
exceeded the standards necessary to be considered “well capitalized” under the
FDIC’s regulatory framework for prompt corrective action.
(oo) Agreements with Regulatory Agencies. Except as described in the SEC
Reports, neither the Company nor any Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by, or since December 31, 2008, has adopted any
board resolutions at the request of, any governmental entity that currently
restricts in any material respect the conduct of its business or that in any
material manner relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any Subsidiary been advised since December 31, 2008 by
any governmental entity that it is considering issuing, initiating, ordering, or
requesting any such Regulatory Agreement.

 

19



--------------------------------------------------------------------------------



 



Each of the Company and each Subsidiary has properly administered all accounts
for which it acts as a fiduciary, including accounts for which it serves as a
trustee, agent, custodian, personal representative, guardian, conservator or
investment advisor, in accordance with the terms of the governing documents,
applicable federal and state law and regulation and common law. None of the
Company, any Subsidiary or any director, officer or employee of the Company or
any Subsidiary has committed any breach of trust or fiduciary duty with respect
to any such fiduciary account and the accountings for each such fiduciary
account are true and correct and accurately reflect the assets of such fiduciary
account.
(pp) No General Solicitation or General Advertising. Neither the Company nor any
Person acting on its behalf has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Shares.
(qq) Risk Management Instruments. Except as has not had or would not reasonably
be expected to have a Material Adverse Effect, since January 1, 2009, all
material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of its Subsidiaries, were entered into (1) only in the
ordinary course of business, (2) in accordance with prudent practices and in all
material respects with all applicable laws, rules, regulations and regulatory
policies and (3) with counterparties believed to be financially responsible at
the time; and each of them constitutes the valid and legally binding obligation
of the Company or one of its Subsidiaries, enforceable in accordance with its
terms. Neither the Company nor its Subsidiaries, nor, to the knowledge of the
Company, any other party thereto, is in breach of any of its material
obligations under any such agreement or arrangement.
(rr) ERISA. The Company is in compliance in all material respects with all
presently applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended, including the regulations and published interpretations
thereunder (herein called “ERISA”); no “reportable event” (as defined in ERISA)
has occurred with respect to any “pension plan” (as defined in ERISA) for which
the Company would have any liability; the Company has not incurred and does not
expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan”; or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “Pension Plan”
for which the Company would have liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.
(ss) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

 

20



--------------------------------------------------------------------------------



 



(tt) Regulatory Capital Levels. At the Closing Date, taking into account the
proceeds of the capital raise contemplated by this Agreement and assuming that
the net proceeds this capital raise are contributed by Company to the Bank in
accordance with Section 4.10, the Company and the Bank will each have a leverage
ratio of not less than 9.5% and a total risk-based capital ratio of not less
than 13.5%.
(uu) Change in Control. The issuance of the Shares to the Purchasers as
contemplated by this Agreement will not trigger any rights under any “change of
control” provision in any of the agreements to which the Company or any of its
Subsidiaries is a party, including any employment, “change in control,”
severance or other compensatory agreements and any benefit plan, which results
in payments to the counterparty or the acceleration of vesting of benefits.
(vv) Common Control. The Company is not and, after giving effect to the offering
and sale of the Shares, will not be under the control (as defined in the BHC Act
and the Federal Reserve’s Regulation Y (12 CFR Part 225) (“BHC Act Control”) of
any company (as defined in the BHC Act and the Federal Reserve’s Regulation Y).
The Company is not in BHC Act Control of any federally insured depository
institution other than the Bank. The Bank is not under the BHC Act Control of
any company (as defined in the BHC Act and the Federal Reserve’s Regulation Y)
other than Company. Neither the Company nor the Bank controls, in the aggregate,
more than five percent of the outstanding voting class, directly or indirectly,
of any federally insured depository institution, other than the Company’s
ownership of the Bank. The Bank is not subject to the liability of any commonly
controlled depository institution pursuant to Section 5(e) of the Federal
Deposit Insurance Act (12 U.S.C. § 1815(e)).
(ww) Registration Eligibility. The Company is eligible to register the resale of
the Shares by the Purchasers using Form S-3 promulgated under the Securities
Act.
3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:
(a) Organization; Authority. If such Purchaser is an entity, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership or
other power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. If such Purchaser is an entity, the
execution and delivery of this Agreement and performance by such Purchaser of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser. If such Purchaser is an entity, each of this Agreement
and the Registration Rights Agreement has been duly executed by such Purchaser,
and when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application. Except to the extent any Bank
Regulatory Authority requires a passivity or anti-association commitment in
connection with the transactions contemplated hereby, the Purchaser is not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority, self-regulatory organization or
other Person in connection with the execution, delivery and performance by the
Purchaser of the Transaction Documents.

 

21



--------------------------------------------------------------------------------



 



(b) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not
(i) result in a violation of the organizational documents of such Purchaser (if
such Purchaser is an entity), (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Purchaser
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder or thereunder.
(c) Investment Intent. Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to, or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities laws, provided, however, that by making the representations
herein, such Purchaser does not agree to hold any of the Shares for any minimum
period of time and reserves the right at all times to sell or otherwise dispose
of all or any part of such Shares pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws. Such
Purchaser is acquiring the Shares hereunder in the ordinary course of its
business. Such Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any Person to distribute or effect
any distribution of any of the Shares to or through any Person.
(d) Purchaser Status. At the time such Purchaser was offered the Shares, it was,
and at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act.
(e) General Solicitation. Such Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
advertisement.

 

22



--------------------------------------------------------------------------------



 



(f) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.
(g) Access to Information. Such Purchaser acknowledges that it has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Shares and the merits and risks of investing
in the Shares; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company’s representations and
warranties contained in the Transaction Documents. Such Purchaser has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Shares.
(h) Brokers and Finders. Other than the Financial Advisor with respect to the
Company, no Person will have, as a result of the transactions contemplated by
this Agreement, any valid right, interest or claim against or upon the Company
or any Purchaser for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of the
Purchaser.
(i) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Shares pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Shares constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Shares. Such Purchaser understands that the Financial Advisor
has acted solely as the agent of the Company in this placement of the Shares and
such Purchaser has not relied on the business or legal advice of the Financial
Advisor or any of its agents, counsel or Affiliates in making its investment
decision hereunder, and confirms that none of such Persons has made any
representations or warranties to such Purchaser in connection with the
transactions contemplated by the Transaction Documents.

 

23



--------------------------------------------------------------------------------



 



(j) Reliance on Exemptions. Such Purchaser understands that the Shares are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of U.S. federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Purchaser’s compliance
with, the representations, warranties, agreements, acknowledgements and
understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares.
(k) No Governmental Review. Such Purchaser understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of the investment in the Shares nor have such authorities passed
upon or endorsed the merits of the offering of the Shares.
(l) Residency. Such Purchaser’s residence (if an individual) or office in which
its investment decision with respect to the Shares was made (if an entity) is
located in the state set forth in such Purchaser’s Accredited Investor
Questionnaire.
3.3 The Company and each of the Purchasers acknowledge and agree that no party
to this Agreement has made or makes any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in this Article III and the Transaction Documents.
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
4.1 Transfer Restrictions.
(a) Compliance with Laws. Notwithstanding any other provision of this
Article IV, each Purchaser covenants that the Shares may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Shares other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 (provided that the transferor provides the Company
with reasonable assurances (in the form of seller and, if applicable, broker
representation letter(s)) that such securities may be sold pursuant to such
rule), the Company may require the transferor thereof to provide to the Company
and the Transfer Agent, at the transferor’s expense, an opinion of counsel
selected by the transferor and reasonably acceptable to the Company and the
Transfer Agent, the form and substance of which opinion shall be reasonably
satisfactory to the Company and the Transfer Agent, to the effect that such
transfer does not require registration of such Shares under the Securities Act.
As a condition of transfer (other than pursuant to clauses (i), (ii) or (iii) of
the preceding sentence), any such transferee shall agree in writing to be bound
by the terms of this Agreement and shall have the rights of a Purchaser under
this Agreement and the Registration Rights Agreement with respect to such
transferred Shares.

 

24



--------------------------------------------------------------------------------



 



(b) Legends. Certificates evidencing the Shares shall bear any legend as
required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form, until such time as they are not required under
Section 4.1(c) or applicable law:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
OF SELLER AND, IF APPLICABLE, BROKER REPRESENTATION LETTER(S)) THAT THE
SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO REPRESENTATION IS MADE BY THE
ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT FOR RESALES OF THESE SECURITIES.
(c) Removal of Legends. The restrictive legend set forth in Section 4.1(b) above
shall be removed and the Company shall issue a certificate without such
restrictive legend or any other restrictive legend to the holder of the
applicable Shares upon which it is stamped or issue to such holder by electronic
delivery at the applicable balance account at DTC, if (i) such Shares are
registered for resale under the Securities Act, (ii) such Shares are sold or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company), or (iii) such Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as
to such securities and without volume or manner-of-sale restrictions. Following
the earlier of (i) the Effective Date or (ii) Rule 144 becoming available for
the resale of Shares, without the requirement for the Company to be in
compliance with the current public information required under 144(c)(1) (or
Rule 144(i)(2), if applicable) as to the Shares and without volume or
manner-of-sale restrictions, the Company shall instruct the Transfer Agent to
remove the legend from the Shares and shall cause its counsel to issue any
legend removal opinion required by the Transfer Agent. Any fees (with respect to
the Transfer Agent, Company counsel or otherwise) associated with the issuance
of such opinion or the removal of such legend shall be borne by the Company. If
a legend is no longer required pursuant to the foregoing, the Company will use
its commercially reasonable efforts to cause no later than three (3) Trading
Days following the delivery by a Purchaser to the Transfer Agent (with notice to
the Company) of a legended certificate or instrument representing such Shares
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer) and a representation
letter to the extent required by Section 4.1(a), to be delivered to such
Purchaser a certificate or instrument (as the case may be) representing such
Shares that is free from all restrictive legends. The Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 4.1(c). Certificates for
Shares free from all restrictive legends may be transmitted by the Transfer
Agent to the Purchasers by crediting the account of the Purchaser’s prime broker
with DTC as directed by such Purchaser.

 

25



--------------------------------------------------------------------------------



 



(d) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Shares or any interest therein without complying with the
requirements of the Securities Act. Except as otherwise provided below, while
the Registration Statement remains effective, each Purchaser hereunder may sell
the Shares in accordance with the plan of distribution contained in the
registration statement and if it does so it will comply therewith and with the
related prospectus delivery requirements unless an exemption therefrom is
available or unless the Shares are sold pursuant to Rule 144. Each Purchaser,
severally and not jointly with the other Purchasers, agrees that if it is
notified by the Company in writing at any time that the registration statement
registering the resale of the Shares is not effective or that the prospectus
included in such registration statement no longer complies with the requirements
of Section 10 of the Securities Act, the Purchaser will refrain from selling
such Shares until such time as the Purchaser is notified by the Company that
such registration statement is effective or such prospectus is compliant with
Section 10 of the Exchange Act, unless such Purchaser is able to, and does, sell
such Shares pursuant to an available exemption from the registration
requirements of Section 5 of the Securities Act.
4.2 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Shares may result in dilution of the outstanding shares of Common Stock. The
Company further acknowledges that its obligations under the Transaction
Documents, including without limitation its obligation to issue the Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other shareholders of the Company.
4.3 Furnishing of Information. In order to enable the Purchasers to sell the
Shares under Rule 144 of the Securities Act, for a period of one year from the
Closing, the Company shall maintain the registration of the Common Stock under
Section 12(b) or 12(g) of the Exchange Act and timely file (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. During such one year period, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to the
Purchasers and make publicly available the information described in
Rule 144(c)(2), if the provision of such information will allow resales of the
Shares pursuant to Rule 144.

 

26



--------------------------------------------------------------------------------



 



4.4 Form D and Blue Sky. The Company agrees to timely file a Form D with respect
to the Shares as required under Regulation D. The Company, on or before the
Closing Date, shall take such action as the Company shall reasonably determine
is necessary in order to obtain an exemption for or to qualify the Shares for
sale to the Purchasers at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification). The Company shall make all
filings and reports relating to the offer and sale of the Shares required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.
4.5 No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the sale of the Shares to the
Purchasers, or that will be integrated with the offer or sale of the Shares for
purposes of the rules and regulations of any Trading Market such that it would
require stockholder approval prior to the closing of such other transaction
unless stockholder approval is obtained before the closing of such subsequent
transaction.
4.6 Securities Laws Disclosure; Publicity. The Company shall, by 9:00 a.m., New
York City time, on the first Business Day after date of this Agreement, issue
one or more press releases (collectively, the “Press Release”) reasonably
acceptable to the Purchasers disclosing all material terms of the transactions
contemplated hereby and any other material, nonpublic information that the
Company may have provided any Purchaser at any time prior to the filing of the
Press Release. On or before 9:00 a.m., New York City time, on the fourth
Business Day after the date of this Agreement, the Company will file a Current
Report on Form 8-K with the Commission describing the terms of the Transaction
Documents (and including as exhibits to such Current Report on Form 8-K the
material Transaction Documents (including, without limitation, this Agreement
and the Registration Rights Agreement)). If this Agreement terminates prior to
Closing but after the issuance of the Press Release, by the end of the first
Business Day following the date of such termination, the Company shall issue a
press release disclosing such termination. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser or any Affiliate
or investment adviser of any Purchaser, or include the name of any Purchaser or
any Affiliate or investment adviser of any Purchaser in any press release or in
any filing with the Commission (other than a Registration Statement) or any
regulatory agency or Trading Market, without the prior written consent of such
Purchaser, except (i) as required by the federal securities law in connection
with (A) any registration statement contemplated by the Registration Rights
Agreement and (B) the filing of final Transaction Documents with the Commission
and (ii) to the extent such disclosure is required by law, at the request of the
staff of the Commission or regulatory agency or under Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
written notice of such disclosure permitted under this subclause (ii). From and
after the issuance of the Press Release, no Purchaser shall be in possession of
any material, non-public information received from the Company, any Subsidiary
or any of their respective officers, directors or employees.

 

27



--------------------------------------------------------------------------------



 



4.7 Non-Public Information. Except with the express written consent of such
Purchaser and unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information, the Company
shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release.
4.8 Indemnification.
(a) Indemnification of Purchasers. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold each
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling Person (each, an “Indemnified Person”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Indemnified
Person may suffer or incur as a result of (i) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (ii) any action instituted
against an Indemnified Person in any capacity, or any of them or their
respective Affiliates, by any shareholder of the Company who is not an Affiliate
of such Indemnified Person, with respect to any of the transactions contemplated
by this Agreement. The Company will not be liable to any Indemnified Person
under this Agreement to the extent, but only to the extent that a loss, claim,
damage or liability is directly attributable to any Indemnified Person’s breach
of any of the representations, warranties, covenants or agreements made by such
Indemnified Person in this Agreement or in the other Transaction Documents.

 

28



--------------------------------------------------------------------------------



 



(b) Conduct of Indemnification Proceedings. Promptly after receipt by any
Indemnified Person of notice of any demand, claim or circumstances which would
or might give rise to a claim or the commencement of any Proceeding in respect
of which indemnity may be sought pursuant to Section 4.8(a), such Indemnified
Person shall promptly notify the Company in writing and the Company shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such Indemnified Person, and shall assume the payment of all fees and
expenses; provided, however, that the failure of any Indemnified Person so to
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is actually and materially and adversely
prejudiced by such failure to notify (as determined by a court of competent
jurisdiction, which determination is not subject to appeal or further review).
In any such Proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless: (i) the Company and the Indemnified
Person shall have mutually agreed to the retention of such counsel; (ii) the
Company shall have failed promptly to assume the defense of such Proceeding and
to employ counsel reasonably satisfactory to such Indemnified Person in such
Proceeding; or (iii) in the reasonable judgment of counsel to such Indemnified
Person, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. The
Company shall not be liable for any settlement of any Proceeding effected
without its written consent, which consent shall not be unreasonably withheld,
delayed or conditioned. Without the prior written consent of the Indemnified
Person, the Company shall not effect any settlement of any pending or threatened
Proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability arising out of such Proceeding.
4.9 Listing of Common Stock. The Company will use its reasonable best efforts to
list the Shares for quotation on the NASDAQ Global Select Market and maintain
the listing of the Common Stock on the NASDAQ Global Select Market.
4.10 Use of Proceeds. The Company intends to use the net proceeds from the sale
of the Shares hereunder for the purpose of increasing working capital, to
provide capital to the Bank to support its anticipated organic growth, to
support potential future acquisitions of branches or whole banks, including
possible acquisitions of failed financial institutions in FDIC-assisted
transactions, to redeem all or a portion of the Company’s shares of preferred
stock and warrant issued to the U.S. Treasury, and for general corporate
purposes.
4.11 Limitation on Beneficial Ownership. No Purchaser (and its Affiliates or any
other Persons with which it is acting in concert) will be entitled to purchase a
number of Shares that would result in such Purchaser becoming, directly or
indirectly, the beneficial owner (as determined under Rule 13d-3 under the
Exchange Act) of more than 9.9% of the number of shares of Common Stock issued
and outstanding (based on the number of outstanding shares as of the Closing
Date).

 

29



--------------------------------------------------------------------------------



 



4.12 Certain Transactions. The Company will not merge or consolidate into, or
sell, transfer or lease all or substantially all of its property or assets to,
any other party unless the successor, transferee or lessee party, as the case
may be (if not the Company), expressly assumes the due and punctual performance
and observance of each and every covenant and condition of this Agreement to be
performed and observed by the Company.
4.13 No Change of Control. The Company shall use reasonable best efforts to
obtain all necessary irrevocable waivers, adopt any required amendments and make
all appropriate determinations so that the issuance of the Shares to the
Purchasers will not trigger a “change of control” or other similar provision in
any of the agreements to which the Company or any of its Subsidiaries is a
party, including without limitation any employment, “change in control,”
severance or other agreements and any benefit plan, which results in payments to
the counterparty or the acceleration of vesting of benefits.
4.14 No Additional Issuances. Between the date of this Agreement and the Closing
Date, except for the issuance of shares of Common Stock issuable as of the date
hereof as set forth in Schedule 3.1(g) and the Shares being issued pursuant to
this Agreement, the Company shall not issue or agree to issue any additional
shares of Common Stock or other securities which provide the holder thereof the
right to convert such securities into, or acquire, shares of Common Stock.
4.15 Preemptive Rights.
(a) If, at any time during a period of six months commencing on the Closing
Date, the Company offers to sell Covered Securities (as defined below) in a
public or private offering of Covered Securities for cash (a “Qualified
Offering”), each Purchaser shall be afforded the opportunity to acquire from the
Company, for the same price and on the same terms as such Covered Securities are
offered, in the aggregate up to the amount of Covered Securities required to
enable it to maintain its Qualified Purchaser Percentage Interest (measured
immediately prior to such offering). “Qualified Purchaser Percentage Interest”
means, as of any date of determination, the percentage equal to (i) the number
of shares of Common Stock then held by such Purchaser as of the date of
determination, divided by (ii) the total number of outstanding shares of Common
Stock as of such date. “Covered Securities” means Common Stock and any rights,
options or warrants to purchase or securities convertible into or exercisable or
exchangeable for Common Stock, other than securities that are (A) issuable upon
the exercise or conversion of any securities of the Company issued and
outstanding as of the date hereof; (B) issued by the Company pursuant to any
employment contract, employee incentive or benefit plan, stock purchase plan,
stock ownership plan, stock option or equity compensation plan or other similar
plan approved by the Board where stock is being issued or offered to a trust,
other entity to or for the benefit of any employees, consultants, officers or
directors of the Company; or (C) issued by the Company as full or partial
consideration for a merger, acquisition, joint venture, or other similar
non-capital-raising transaction.

 

30



--------------------------------------------------------------------------------



 



(b) Prior to making any Qualified Offering of Covered Securities, the Company
shall give each Purchaser written notice of its intention to make such an
offering, describing, to the extent then known, the anticipated amount of
securities, and other material terms then known to the Company upon which the
Company proposes to offer the same (such notice, a “Qualified Offering Notice”).
The Company shall deliver such notice only to the individuals identified on such
Purchaser’s signature page hereto, and shall not communicate the information to
anyone else acting on behalf of the Purchaser without the consent of one of the
designated individuals. Each Purchaser shall then have 10 days after receipt of
the Qualified Offering Notice (the “Offer Period”) to notify the Company in
writing that it intends to exercise such preemptive right and as to the amount
of Covered Securities the Purchaser desires to purchase, up to the maximum
amount calculated pursuant to Section 4.15(a) (the “Designated Securities”).
Such notice constitutes a non-binding indication of interest of such Purchaser
to purchase the amount of Designated Securities specified by such Purchaser (or
a proportionately lesser amount if the amount of Covered Securities to be
offered in such Qualified Offering is subsequently reduced) at the price (or
range of prices) established in the Qualified Offering and other terms set forth
in the Company’s notice to it. The failure to respond during the Offer Period
constitutes a waiver of such Purchaser’s preemptive right in respect of such
offering. The sale of the Covered Securities in the Qualified Offering,
including any Designated Securities, shall be closed not later than 30 days
after the end of the Offer Period. The Covered Securities to be sold to other
investors in such Qualified Offering shall be sold at a price not less than, and
upon terms no more favorable to such other investors than, those specified in
the Qualified Offering Notice. If the Company does not consummate the sale of
Covered Securities to other investors within such 30-day period, the right
provided hereunder shall be revived and such securities shall not be offered
unless first reoffered to the Purchasers in accordance herewith. Notwithstanding
anything to the contrary set forth herein and unless otherwise agreed by the
Purchasers, by not later than the end of such 30-day period, the Company shall
either confirm in writing to the Purchasers that the Qualified Offering has been
abandoned or shall publicly disclose its intention to issue the Covered
Securities in the Qualified Offering, in either case in such a manner that the
Purchasers will not be in possession of any material, non-public information
thereafter.
(c) If a Purchaser exercises its preemptive right provided in this Section 4.15
with respect to a Qualified Offering, the Company shall offer and sell such
Purchaser, if any such offering is consummated, the Designated Securities (as
adjusted, upward to reflect the actual size of such offering when priced) at the
same price as the Covered Securities are offered to third Persons (not including
the underwriters or the initial purchasers in a Rule 144A offering that is being
reoffered by the initial purchasers) in such offering and shall provide written
notice of such price upon the determination of such price.
(d) In addition to the pricing provision of Section 4.15(c), the Company will
offer and sell the Designated Securities to each Purchaser upon terms and
conditions not less favorable than the most favorable terms and conditions
offered to other Persons in a Qualified Offering.

 

31



--------------------------------------------------------------------------------



 



4.16 Avoidance of Control. Notwithstanding anything to the contrary in this
Agreement, neither the Company nor any Subsidiary shall take any action
(including, without limitation, any redemption, repurchase, or recapitalization
of Common Stock, or securities or rights, options or warrants to purchase Common
Stock, or securities of any type whatsoever that are, or may become, convertible
into or exchangeable into or exercisable for Common Stock, in each case, where
each Purchaser is not given the right to participate in such redemption,
repurchase or recapitalization to the extent of such Purchaser’s pro rata
proportion), that would cause (a) any Purchaser’s (together with equity owned by
such Purchaser’s Affiliates (as such term is used under the BHC Act)) to exceed
33.3% of the Company’s total equity or (b) any Purchaser’s ownership of any
class of voting securities of the Company (together with the ownership by such
Purchaser’s Affiliates (as such term is used under the BHC Act) of voting
securities of the Company) to exceed 9.9%, in each case without the prior
written consent of such Purchaser, or to increase to an amount that would
constitute “control” under the BHC Act, the CIBC Act or any rules or regulations
promulgated thereunder (or any successor provisions) or otherwise cause such
Purchaser to “control” the Company under and for purposes of the BHC Act, the
CIBC Act or any rules or regulations promulgated thereunder (or any successor
provisions). Notwithstanding anything to the contrary in this Agreement, no
Purchaser (together with its Affiliates (as such term is used under the BHC
Act)) shall have the ability to purchase more than 33.3% of the Company’s total
equity or exercise any voting rights of any class of securities in excess of
9.9% of the total outstanding voting securities of the Company. In the event
either the Company or a Purchaser breaches its obligations under this
Section 4.16 or believes that it is reasonably likely to breach such an
obligation, it shall promptly notify the other parties hereto and shall
cooperate in good faith with such parties to modify ownership or make other
arrangements or take any other action, in each case, as is necessary to cure or
avoid such breach.
4.17 FDIC Final Statement of Policy on Qualifications for Failed Bank
Acquisitions. So long as any Purchaser holds any Shares, the Company will not,
without the consent of such Purchaser, take any action, directly or indirectly,
through its Subsidiaries or otherwise, that the Board believes in good faith
would reasonably be expected to cause such Purchaser to be subject to transfer
restrictions or other covenants of the FDIC Final Statement of Policy on
Qualifications for Failed Bank Acquisitions as in effect at the time of taking
such action.
ARTICLE V
CONDITIONS PRECEDENT TO CLOSING
5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Shares. The obligation of each Purchaser to acquire Shares at the Closing is
subject to the fulfillment to such Purchaser’s satisfaction, on or prior to the
Closing Date, of each of the following conditions, any of which may be waived by
such Purchaser (as to itself only):
(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct as of the date of this
Agreement and as of the Closing Date, as though made on and as of such date,
except for such representations and warranties that speak as of a specific date.

 

32



--------------------------------------------------------------------------------



 



(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Shares, all of which shall be and
remain so long as necessary in full force and effect.
(e) No Suspensions of Trading in Common Stock; Listing. The Common Stock
(i) shall be designated for listing and quotation on the Principal Trading
Market and (ii) shall not have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Trading Market. The Company
shall have obtained approval of the Principal Trading Market to list the Shares.
(f) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).
(g) Minimum Gross Proceeds. The Company shall receive at the Closing aggregate
gross proceeds from the sale of Shares of at least $14,411,653, at a price per
share equal to the Purchase Price, and shall simultaneously issue and deliver at
the Closing to the Purchasers hereunder an aggregate number of Shares equal to
such gross proceeds divided by the Purchase Price.
(h) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.
(i) Other Transactions. Following the date of this Agreement, the Company shall
not have agreed to enter into or entered into (i) any agreement or transaction
in order to raise capital, other than this Agreement, or (ii) any transaction in
which the Company will merge or consolidate into, or sell, transfer or lease all
or substantially all of its property or assets to, any other party.

 

33



--------------------------------------------------------------------------------



 



(j) Material Adverse Effect. No Material Adverse Effect shall have occurred
since the date of this Agreement.
(k) Bank Regulatory Issues. The purchase of such Shares shall not cause such
Purchaser, together with any other Person whose securities of the Company would
be aggregated with such Purchaser’s securities of the Company for purposes of
any bank regulation or law, to collectively be deemed to own, control or have
the power to vote securities which would represent more than 9.9% of the voting
securities of the Company outstanding at such time.
(l) No Burdensome Condition. In connection with the transactions contemplated
hereby, no Bank Regulatory Authority shall require the Purchaser or any of its
Affiliates to agree to any restriction or condition on such Purchaser or any of
its Affiliates (other than such customary restrictions as are described in any
passivity or anti-association commitments, as may be amended from time to time,
entered into by such Purchaser) which Purchaser determines, in its reasonable
good faith judgment, is materially and unreasonably burdensome on such Purchaser
(or any of its Affiliates) (any such condition or restriction, a “Burdensome
Condition”), and, for the avoidance of doubt, any requirements to disclose the
identities of limited partners, shareholders or members of Purchaser or its
Affiliates or its investment advisers, other than the identities of Affiliates
of such Purchaser, shall be deemed a Burdensome Condition unless otherwise
determined by such Purchaser in its sole discretion.
5.2 Conditions Precedent to the Obligations of the Company to sell Shares. The
Company’s obligation to sell and issue the Shares to each Purchaser at the
Closing is subject to the fulfillment to the satisfaction of the Company on or
prior to the Closing Date of the following conditions, any of which may be
waived by the Company:
(a) Representations and Warranties. The representations and warranties made by
such Purchaser in Section 3.2 hereof shall be true and correct as of the date
when made, and as of the Closing Date as though made on and as of such date,
except for representations and warranties that speak as of a specific date.
(b) Performance. Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.
(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.
(d) Purchasers Deliverables. Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).
(e) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.16 herein.

 

34



--------------------------------------------------------------------------------



 



ARTICLE VI
MISCELLANEOUS
6.1 Fees and Expenses. The Company shall pay the reasonable legal fees and
expenses of Greenberg Traurig, LLP, counsel to certain Purchasers, incurred by
such Purchasers in connection with the transactions contemplated by the
Transaction Documents, which amount shall be equal to $10,000 and be paid
directly by the Company at the Closing or paid by the Company to Greenberg
Traurig, LLP upon termination of this Agreement so long as such termination did
not occur as a result of a material breach by such Purchasers of any of their
obligations hereunder (as the case may be). Except as set forth elsewhere in the
Transaction Documents, the parties hereto shall be responsible for the payment
of all expenses incurred by them in connection with the preparation and
negotiation of the Transaction Documents and the consummation of the
transactions contemplated hereby. The Company shall pay all amounts owed to the
Financial Advisor relating to or arising out of the transactions contemplated
hereby. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the Shares
to the Purchasers.
6.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.
6.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:00 p.m., New York City time, on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:00
p.m., New York City time, on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier service
with next day delivery specified, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as follows:

     
If to the Company:
  Fidelity Southern Corporation
 
  3490 Piedmont Road, Suite 1550
 
  Atlanta GA 30305
 
  Attention: James B. Miller, Chairman
 
  Telephone: (404) 639-6500
 
  Fax: (404) 814-8060

 

35



--------------------------------------------------------------------------------



 



     
With a copy to:
  Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.
 
  165 Madison Suite 2000
 
  Memphis, TN 38103
 
  Attention: Jackie Prester
 
  Telephone: 901-577-8114
 
  Fax: 901-577-0762
 
   
If to a Purchaser:
  To the address set forth under such Purchaser’s name on the signature page
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
6.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and each of the Purchasers or, in the case
of a waiver, by the party against whom enforcement of any such waiver is sought.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Purchaser to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to all Purchasers who then hold
Shares.
6.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
6.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Purchasers. Any
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom such Purchaser assigns or transfers any Shares in compliance with the
Transaction Documents and applicable law, provided such transferee shall agree
in writing to be bound, with respect to the transferred Shares, by the terms and
conditions of this Agreement that apply to the “Purchasers”.

 

36



--------------------------------------------------------------------------------



 



6.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than Indemnified Persons.
6.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
6.9 Survival. Subject to applicable statute of limitations, the representations,
warranties, agreements and covenants contained herein shall survive the Closing
and the delivery of the Shares; provided that the representations and warranties
of the Company shall survive the Closing and the delivery of the Shares for a
period of one year.
6.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that the parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.
6.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

37



--------------------------------------------------------------------------------



 



6.12 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company and the Transfer
Agent of such loss, theft or destruction and the execution by the holder thereof
of a customary lost certificate affidavit of that fact and an agreement to
indemnify and hold harmless the Company and the Transfer Agent for any losses in
connection therewith or, if required by the Transfer Agent, a bond in such form
and amount as is required by the Transfer Agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Shares. If a
replacement certificate or instrument evidencing any Shares is requested due to
a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
6.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
6.14 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

38



--------------------------------------------------------------------------------



 



6.15 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Shares pursuant
to the Transaction Documents has been made by such Purchaser independently of
any other Purchaser and independently of any information, materials, statements
or opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or any Subsidiary which may have been made or given by
any other Purchaser or by any agent or employee of any other Purchaser, and no
Purchaser and none of its agents or employees shall have any liability to any
other Purchaser (or any other Person) relating to or arising from any such
information, materials, statements or opinions. Nothing contained herein or in
any other Transaction Document, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Shares or enforcing its rights
under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any Proceeding for such purpose. It is expressly understood
and agreed that each provision contained in this Agreement is between the
Company and a Purchaser, solely, and not between the Company and the Purchasers
collectively and not between and among the Purchasers.
6.16 Termination. This Agreement may be terminated and the sale and purchase of
the Shares abandoned at any time prior to the Closing by either the Company or
any Purchaser (with respect to itself only) upon written notice to the other, if
the Closing has not been consummated on or prior to 5:00 p.m., New York City
time, on the Outside Date; provided, however, that the right to terminate this
Agreement under this Section 6.16 shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time.
The Company shall give prompt notice of any such termination to each other
Purchaser, and, as necessary, work in good faith to restructure the transaction
to allow each Purchaser that does not exercise a termination right to purchase
the full number of securities set forth below such Purchaser’s name on the
signature page of this Agreement while remaining in compliance with Section 4.11
and Section 4.16. Nothing in this Section 6.16 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents. In the
event of a termination pursuant to this Section, the Company shall promptly
notify all non-terminating Purchasers. Upon a termination in accordance with
this Section, the Company and the terminating Purchaser(s) shall not have any
further obligation or liability (including arising from such termination) to the
other, and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.

 

39



--------------------------------------------------------------------------------



 



6.17 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
6.18 Adjustments in Common Stock Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be deemed to be amended to appropriately account for
such event.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOR COMPANY FOLLOWS]

 

40



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

            FIDELITY SOUTHERN CORPORATION
      By:   /s/ Stephen H. Brolly         Name:   Stephen H. Brolly       
Title:   Chief Financial Officer     

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]
[Signature Page to Securities Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



            NAME OF PURCHASER:

                                        
      By:           Name:           Title:        

                  Aggregate Purchase Price (Subscription Amount):
$                        
 
                Number of Shares to be Acquired:
                                            
 
           
 
  Tax ID No.:        
 
     
 
   
 
                Address for Notice:    
 
                     
 
                     
 
                     
 
           
 
  Telephone No.:        
 
     
 
   
 
  Facsimile No.:        
 
     
 
   
 
           
 
  E-mail Address:  
 
   
 
           
 
  Attention:        
 
     
 
   

Delivery Instructions:
(if different than above)

         
c/o
 
 
   
 
       
Street:
       
 
 
 
   

         
City/State/Zip:
       
 
 
 
   

         
Attention:
       
 
 
 
   

         
Telephone No.:
       
 
 
 
   

[Signature Page to Securities Purchase Agreement]

 

 



--------------------------------------------------------------------------------



 



EXHIBITS

     
A:
  Form of Registration Rights Agreement
 
   
B-1:
  Accredited Investor Questionnaire
 
   
B-2:
  Stock Certificate Questionnaire
 
   
C:
  Form of Opinion of Company Counsel
 
   
D:
  Form of Secretary’s Certificate
 
   
E:
  Form of Officer’s Certificate

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Registration Rights Agreement

 

Exhibit A | Page 1



--------------------------------------------------------------------------------



 



EXHIBIT B-1
ACCREDITED INVESTOR QUESTIONNAIRE
(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)
To: Fidelity Southern Corporation
This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of common
stock, no par value per share (the “Shares”), of Fidelity Southern Corporation,
a Georgia corporation (the “Company”). The Shares are being offered and sold by
the Company without registration under the Securities Act of 1933, as amended
(the “Act”), and the securities laws of certain states, in reliance on the
exemptions contained in Section 4(2) of the Act and on Regulation D promulgated
thereunder and in reliance on similar exemptions under applicable state laws.
The Company must determine that a potential investor meets certain suitability
requirements before offering or selling Shares to such investor. The purpose of
this Questionnaire is to assure the Company that each investor will meet the
applicable suitability requirements. The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemptions from registration is based in part on the
information herein supplied.
This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Shares will
not result in a violation of the Act or the securities laws of any state and
that you otherwise satisfy the suitability standards applicable to purchasers of
the Shares. All potential investors must answer all applicable questions and
complete, date and sign this Questionnaire. Please print or type your responses
and attach additional sheets of paper if necessary to complete your answers to
any item.

PART A.   BACKGROUND INFORMATION

     
Name of Beneficial Owner of the Shares:
   
 
   

     
Business Address:
   
 
   
 
  (Number and Street)

            (City)   (State)   (Zip Code)

     
Telephone Number: (_____)
   
 
   

 

Exhibit B-1 | Page 1



--------------------------------------------------------------------------------



 



If a corporation, partnership, limited liability company, trust or other entity:

     
Type of entity:
   
 
   

Were you formed for the purpose of investing in the securities being offered?
Yes o                    No o
If an individual:

     
Residence Address:
   
 
   
 
  (Number and Street)

            (City)   (State)   (Zip Code)

     
Telephone Number: (_____)
   
 
   

          Age:                        Citizenship:                        Where
registered to vote:                     

If an individual, set forth in the space provided below the state in the United
States in which you maintain your residence:
If an entity, set forth in the space provided below the state in the United
States in which you made your investment decision:
Are you a director or executive officer of the Company?
Yes o                     No o

     
Social Security or Taxpayer Identification No.
   
 
   

PART B.   ACCREDITED INVESTOR QUESTIONNAIRE

In order for the Company to offer and sell the Shares in conformance with state
and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Shares.

  ____(1)   A bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity;             ____(2)   A broker or dealer registered pursuant
to Section 15 of the Securities Exchange Act of 1934;

 

Exhibit B-1 | Page 2



--------------------------------------------------------------------------------



 



  ____(3)   An insurance company as defined in Section 2(13) of the Securities
Act;     ____(4)   An investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
that Act;     ____(5)   A Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;     ____(6)   A plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of $5,000,000;     ____(7)   An employee benefit plan
within the meaning of the Employee Retirement Income Security Act of 1974, if
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of such act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors;    
____(8)   A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;     ____(9)   An
organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Shares, with total assets in excess of
$5,000,000;     ____(10)   A trust, with total assets in excess of $5,000,000,
not formed for the specific purpose of acquiring the Shares, whose purchase is
directed by a sophisticated person who has such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of investing in the Company;

 

Exhibit B-1 | Page 3



--------------------------------------------------------------------------------



 



  ____(11)   A natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of his purchase exceeds $1,000,000,
excluding the value of the primary residence of such natural person;    
____(12)   A natural person who had an individual income in excess of $200,000
in each of the two most recent years, or joint income with that person’s spouse
in excess of $300,000, in each of those years, and has a reasonable expectation
of reaching the same income level in the current year;     ____(13)   An
executive officer or director of the Company;     ____(14)   An entity in which
all of the equity owners qualify under any of the above subparagraphs. If the
undersigned belongs to this investor category only, list the equity owners of
the undersigned, and the investor category which each such equity owner
satisfies.

 

Exhibit B-1 | Page 4



--------------------------------------------------------------------------------



 



A.   FOR EXECUTION BY AN INDIVIDUAL:

                 
 
      By        
 
Date
         
 
   
 
      Print Name:        
 
         
 
   

B.   FOR EXECUTION BY AN ENTITY:

                 
 
      Entity Name:        
 
         
 
   
 
               
 
      By        
 
Date
         
 
   
 
      Print Name:        
 
      Title:  
 
   
 
         
 
   

C.   ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

                 
 
      Entity Name:        
 
         
 
   
 
               
 
      By        
 
Date
         
 
   
 
      Print Name:        
 
      Title:  
 
   
 
         
 
   

                 
 
      Entity Name:        
 
         
 
   
 
               
 
      By        
 
Date
         
 
   
 
      Print Name:        
 
      Title:  
 
   
 
         
 
   

 

Exhibit B-1 | Page 5



--------------------------------------------------------------------------------



 



EXHIBIT B-2
Stock Certificate Questionnaire
Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

         
1. The exact name that the Shares are to be registered in (this is the name that
will appear on the stock certificate(s)). You may use a nominee name if
appropriate:
                                              
2. The relationship between the Purchaser of the Shares and the Registered
Holder listed in response to Item 1 above:
                                              
3. The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:
                                              
 
                                              
 
                                              
 
                                              
 
                                              
4. The Tax Identification Number (or, if an individual, the Social Security
Number) of the Registered Holder listed in response to Item 1 above:
                                              

 

Exhibit B-2 | Page 1



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Opinion of Company Counsel*

1.   The Company is validly existing as a corporation in good standing under the
laws of the State of Georgia.

2.   The Company has the corporate power and authority to (i) execute and
deliver and to perform its obligations under the Transaction Documents,
including, without limitation, to issue the Shares under the Purchase Agreement
and (ii) own, lease and operate its properties and to conduct its business as
presently conducted and as described in the SEC Reports.

3.   The Company is a registered bank holding company under the Bank Holding
Company Act of 1956, as amended.

4.   The deposit accounts of the Bank are insured by the Federal Deposit
Insurance Corporation under the provisions of the Federal Deposit Insurance Act.

5.   Each of the Transaction Documents has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
by the Purchasers (to the extent they are a party), each of the Transaction
Documents constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms.

6.   The execution and delivery by the Company of each of the Transaction
Documents and the performance by the Company of its obligations under such
agreements, including its issuance and sale of the Shares, do not and will not:
(a) require any consent, approval, license or exemption by, order or
authorization of, or filing, recording or registration by the Company with any
federal or state governmental authority, except (1) as may be required by
federal securities laws with respect to the Company’s obligations under the
Registration Rights Agreement, (2) the filing of Form D pursuant to Regulation D
and (3) the filings required in accordance with Sections 4.6 and 4.9 of the
Purchase Agreement, (b) violate any federal or state statute, rule or
regulation, or any rule or regulation of the NASDAQ Global Select Market, or any
court order, judgment or decree, if any, listed in Exhibit A hereto, which
Exhibit lists all court orders, judgments and decrees that the Company has
certified to us are applicable to it, (c) result in any violation of the Amended
and Restated Articles of Incorporation, as amended, or Bylaws, as amended, of
the Company or (c) result in a breach of, or constitute a default under, any
Material Contract listed as an Exhibit to the Company’s Form 10K filed for the
fiscal year ended December 31, 2010.

 

Exhibit C | Page 1



--------------------------------------------------------------------------------



 



7.   Assuming the accuracy of the representations, warranties and compliance
with the covenants and agreements of the Purchasers and the Company contained in
the Purchase Agreement, it is not necessary, in connection with the offer, sale
and delivery of the Shares to the Purchasers to register the Shares under the
Securities Act.

8.   The Shares being delivered to the Purchasers pursuant to the Purchase
Agreement have been duly and validly authorized and, when issued, delivered and
paid for as contemplated in the Purchase Agreement, will be duly and validly
issued, fully paid and non-assessable, and free of any preemptive right or
similar rights contained in (i) the Company’s Amended and Restated Articles of
Incorporation, as amended, or By-laws, as amended, or (ii) any Material Contract
listed as an Exhibit to the Company’s Form 10K filed for the fiscal year ended
December 31, 2010.

      *   The opinion letter of Company Counsel will be subject to customary
limitations and carveouts.

 

Exhibit C | Page 2



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Secretary’s Certificate
The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Fidelity Southern Corporation, a Georgia corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of May [_____], 2011, by and among the
Company and the investors party thereto (the “Purchase Agreement”), and further
certifies in his official capacity, in the name and on behalf of the Company,
the items set forth below. Capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Purchase Agreement.

1.   Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on  _____, 2011, which represent all of the resolutions approving the
transactions contemplated by the Purchase Agreement and the issuance of the
Shares. Such resolutions have not in any way been amended, modified, revoked or
rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect.

2.   Attached hereto as Exhibit B is a true, correct and complete copy of the
Amended and Restated Articles of Incorporation of the Company, together with any
and all amendments thereto currently in effect, and no action has been taken to
further amend, modify or repeal such Certificate of Incorporation, the same
being in full force and effect in the attached form as of the date hereof.

3.   Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws of the Company and any and all amendments thereto currently in effect,
and no action has been taken to further amend, modify or repeal such Bylaws, the
same being in full force and effect in the attached form as of the date hereof.

4.   Each person listed below has been duly elected or appointed to the
position(s) indicated opposite his name and is duly authorized to sign the
Purchase Agreement and each of the other Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

          Name   Position   Signature
 
                                     

 

Exhibit D | Page 1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this  _____ 
day of                     , 2011.

         
 
 
 
[                    ]    
 
  Secretary    

I, [                                        ], Chief [                    ]
Officer of the Company, hereby certify that [                    ] is the duly
elected, qualified and acting Secretary of the Company and that the signature
set forth above is his true signature.

         
 
 
 
[                    ]    
 
  Chief [                    ] Officer    

 

Exhibit D | Page 2



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Officer’s Certificate
The undersigned, the [                                        ] of Fidelity
Southern Corporation, a Georgia corporation (the “Company”), pursuant to
Section 2.2(a)(vi) of the Securities Purchase Agreement, dated as of May
[                    ], 2011, by and among the Company and the investors
signatory thereto (the “Securities Purchase Agreement”), hereby represent,
warrant and certify as follows (capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Securities Purchase Agreement):
1. The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct as of the date when made and as of the
Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.
2. The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
Closing.
IN WITNESS WHEREOF, the undersigned have executed this certificate this  _____ 
day of                                         , 2011.

         
 
 
 
[                    ]    
 
  [                    ]    
 
       
 
 
 
[                    ]    
 
  [                    ]    

 

Exhibit E | Page 1